UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
SCOTT CALDWELL,
                                                                 :
                                      Plaintiff,                 :   19-CV-6812 (JGK) (OTW)
                                                                 :
                     -against-                                   :
                                                                 :       ORDER
WILLIS TOWER WATSON,                                             :
                                                                 :
                                      Defendant.                 :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the parties’ April 29, 2021 joint status letter. (ECF 64). It is

HEREBY ORDERED:

    •    By 10:00 am on May 5, 2021, parties shall file the Rule 30(b)(6) topics and objections.

    •    There shall be no new document requests absent exceptionally good cause shown. Such
         cause shall include, at a minimum: 1) an explanation why the new request(s) were not
         covered by any prior document requests; 2) why the document(s) could not have been
         requested previously; 3) why the document(s) are material and non-duplicative; and 3)
         why such production is proportional to the needs of the case. Parties shall file their
         respective positions in a joint status letter, 3 pages max, due by 10:00 am on May 5,
         2021.

    •    Further, Defendant’s counsel is directed not to block bill further time spent on
         document production issues in the event the Court apportions costs under Federal Rules
         of Civil Procedure 16, 37(a)(5)(A)-(C), and 37(b), as well as 28 U.S.C. § 1927 and/or the
         Court’s inherent authority.

         SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: April 30, 2021                                                               Ona T. Wang
       New York, New York                                                  United States Magistrate Judge
